EXHIBIT 10.1







2006 RENEWAL AGREEMENT

THIS 2006 RENEWAL AGREEMENT, dated as of May 1, 2006 (this “Agreement”), between
CNL RETIREMENT PROPERTIES, INC., a corporation organized under the laws of the
State of Maryland (the “Company”), and CNL RETIREMENT CORP., a corporation
organized under the laws of the State of Florida (the “Advisor”) (each of the
Company and the Advisor sometimes hereinafter referred to as a “Party”, and
collectively, as the “Parties”).

W I T N E S S E T H

WHEREAS, the Parties entered into that certain Advisory Agreement, dated as of
May 14, 2004 (the “Advisory Agreement”); capitalized terms used herein and not
otherwise defined herein shall have their respective meanings set forth in the
Advisory Agreement;

WHEREAS, the Parties entered into that certain Renewal Agreement, dated as of
May 2, 2005 (the “2005 Renewal Agreement”), which was amended by that certain
First Amendment to Renewal Agreement, dated as of July 13, 2005 (the “2005 First
Amendment,” together with the 2005 Renewal Agreement, the “2005 Renewal
Agreements”) which provided for the renewal of the Advisory Agreement and the
implementation of certain changes as described in the 2005 First Amendment;

WHEREAS, the Advisory Agreement, as so amended continues in force until May 3,
2006, subject to unlimited successive renewals upon mutual consent of the
Parties;

WHEREAS, all of the Directors of the Company have evaluated the performance of
the Advisor during the past year of the term; and

WHEREAS, the Parties desire to renew the Advisory Agreement as amended by the
2005 Renewal Agreements for an additional one-year term upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties agree as follows:

1.

Renewal.  The Advisory Agreement as amended by the 2005 Renewal Agreements is
renewed for an additional one-year term commencing on May 3, 2006, and
terminating at 12:00 a.m. midnight (Eastern Time) on May 3, 2007 (unless sooner
terminated by either or both Parties in accordance with the terms of the
Advisory Agreement).

2.

Effect on the Advisory Agreement.  Except as specifically amended herein, the
Advisory Agreement as amended by the 2005 Renewal Agreements shall remain in
full force and effect.

3.

Severability.  The provisions of this Agreement are independent of and severable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.





1




--------------------------------------------------------------------------------

4.

Construction.  The provisions of this Agreement shall be interpreted, construed
and enforced in all respects in accordance with the laws of the State of Florida
applicable to contracts to be made and performed entirely in said state.

5.

Entire Agreement.  This Agreement, together with the Advisory Agreement and the
2005 Renewal Agreements, contain the entire agreement and understanding among
the Parties with respect to the subject matter hereof and thereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof and thereof.  The express terms hereof
and thereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof or thereof.  This Agreement may
not be modified or amended other than by an agreement in writing.

6.

Titles Not to Affect Interpretation.  The titles of paragraphs and subparagraphs
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

7.

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

[Signature page follows]





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.

CNL RETIREMENT PROPERTIES, INC.

By:

/s/ Stuart J. Beebe                               

Name:

Stuart J. Beebe                                    

Its:

Chief Executive Officer and President










CNL RETIREMENT CORP.

By:

/s/ James M. Seneff                            

Name:

James M. Seneff, Jr.                           

Its:

Chairman                                            





3


